DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 9/24/2021 has been entered.  Claims 1-20 remain pending in the present application. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 12-14, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bozmoski US 2004/0094674 (hereinafter Bozmoski).

    PNG
    media_image1.png
    688
    748
    media_image1.png
    Greyscale

Re. Cl. 1, Bozmoski discloses: A gripper unit (25, Fig. 3) for gripping and handling cable ends of two cables of a cable harness (see Fig. 1-2, the gripper unit 25 is capable of being used to grip cable ends in the same manner as shown gripping 35/50 in Fig. 1-2) comprising: two gripper jaws (left and right 75, Fig. 3) being arranged on opposite sides of a longitudinal direction that is parallel to longitudinal axes of the two cables (see Fig. 3, the jaws 75 are on opposite sides of an axis extending through 25 between the surfaces which include slots 90, such an axis would be parallel to a longitudinal axis of cables gripped within 75), the gripper jaws being movable transverse to the longitudinal direction toward each other to a closed position and away from each other to an open position (the jaws 75 are compressed by tightening of 65, thus moving transverse to the longitudinal direction between an open position, referenced in Paragraph 0017, Lines 9-13 and a closed position, referenced in Paragraph 0029 Lines 3-9); wherein at least one of the gripper jaws has an upper jaw member and a lower jaw member (see annotated figure 3); and at least one engagement member (60s, Fig. 3) that is separate from the gripper jaws (see Fig. 3), activatable and arranged between the upper jaw member and the lower jaw member (see Fig. 3; Paragraph 0029, Lines 3-9), wherein the at least one engagement member penetrates between the cables (see Fig. 4, the engagement members 60 penetrate between the cables supported in each 75) such that the cables are acted upon from an outside by the gripper jaws and the at least one engagement member in the closed position (see Fig. 4, by tightening 65, the cables are acted upon by 75’s and surfaces 112 of engagement members 60) with one of the cables being clamped between the upper jaw member and the at least one engagement member (see Fig. 3-4, the left 75 would clamp a cable between the upper jaw and surface 112 of the engagement member 60) and another of the cables being clamped between the lower jaw member and the at least one engagement member (see Fig. 3-4, the right 75 would clamp another cable between the lower jaw and surface 112 of the other 60).  
Re. Cl. 2, Bozmoski discloses: the at least one engagement member is movable independently of the gripper jaws (see Fig. 3-4, the engagement members 60 are separate parts from the gripper jaws 75 and are therefore capable of moving independently of them; for instance when fastener 65 is not fully tightened, the members 60 can move relative to 75). 
Re. Cl. 3, Bozmoski discloses: including two of the at least one engagement member (see 60s Fig. 3-4), wherein each of the gripper jaws has one of the upper jaw member and one of the lower jaw member (see annotated figure 3), and wherein each of the engagement members is arranged between the upper jaw member and the lower jaw member of an associated one of the gripper jaws (see Fig. 3-4). 
Re. Cl. 5, Bozmoski discloses: each of the gripper jaws has one of the upper jaw member and one of the lower jaw member (see annotated figure 3), wherein the jaw members are slidably mounted in the gripper jaws for movement between the closed position and the open position (via tightening and loosening 65; Paragraph 29, Lines 3-9), and whereby, insertion of the at least one engagement member between the cables or retraction of the at least one engagement member from between the cables varies a distance between the cables transverse to the longitudinal direction (see Fig. 3-4, by tightening or loosening the fastener 65; by tightening 65, the members 60 would slide passed one another and therefore force the supported cables further from one another; conversely, if the fastener was loosened, the distance between the cables would decrease).
Re. Cl. 6, Bozmoski discloses: the at least one engagement member is formed as a wedge with at least one effective wedge surface (see Fig. 3-4, members 60 form wedges which slide relative to one another).
Re. Cl. 12, Bozmoski discloses: two of the at least one engagement member each formed as a wedge (see 60, Fig. 3), each of the wedges having an oblique effective wedge surface (112, Fig. 3; the curved surface 112 is neither parallel nor perpendicular to 115 and therefore are oblique) and a straight wedge surface (115, Fig. 3-4), and wherein the wedges are slidably movable relative to one another along the straight wedge surfaces (see Fig. 4, by adjusting 65).
Re. Cl. 13, Bozmoski discloses: two of the at least one engagement member that form a pair and that can be moved toward and away from each other (see Fig. 4, via tightening or loosening 65), wherein each of the engagement members of the pair is wedge-shaped (see Fig. 3-4) and has a straight wedge surface (115, Fig. 3-4) and an oblique wedge surface (112, Fig. 3-4; the curved surface 112 is neither parallel nor perpendicular to 115 and therefore are oblique), wherein the straight wedge surfaces support the cables (see Fig. 3-4, by engaging one another to tighten the device onto the supported cables/pipes, they would support the cables) and the oblique wedge surfaces can be brought into an operative connection with each other such that the oblique wedge surfaces are dependently guided during a forward movement or a backward movement of the engagement members in a closing direction or an opening direction, respectively, of the gripper jaws (see Fig. 4, surfaces 112 are guided relative to one another during tightening and loosening of the fastener 65).
Re. Cl. 14, Bozmoski discloses: the at least one engagement member is formed of or coated with a plastic material (Paragraph 0024, Lines 1-5).
Re. Cl. 18, Bozmoski discloses: A fitting station (Fig. 3) for provisioning plug housings with pre-fabricated cable ends (see Fig. 1-4, the device is capable of being used with appropriately sized cable ends) comprising a gripper unit according to Claim 1 (see rejection of claim 1 above) for gripping cable ends of two cables of a twisted cable harness and inserting each of the cable ends into a selected cell of a plug (see Fig. 3-4, the device 25 is capable of being used in the claimed intended use).
Re. Cl. 20, Bozmoski discloses: A gripper unit (25, Fig. 3) for gripping and handling cable ends of two cables of a cable harness (see Fig. 1-3, the gripper unit is capable of being used with cables as claimed in the claimed intended use) comprising: two gripper jaws (left and right 75s, Fig. 3) being arranged on opposite sides of a longitudinal direction that is parallel to longitudinal axes of the two cables (see Fig. 3, the jaws 75 are on opposite sides of an axis extending through 25 between the surfaces which include slots 90, such an axis would be parallel to a longitudinal axis of cables gripped within 75), the gripper jaws being movable transverse to the longitudinal direction toward each other to a closed position and away from each other to an open position (the jaws 75 are compressed by tightening of 65, thus moving transverse to the longitudinal direction between an open position, referenced in Paragraph 0017, Lines 9-13 and a closed position, referenced in Paragraph 0029 Lines 3-9); wherein each of the gripper jaws has an upper jaw member and a lower jaw member (see annotated figure 3); two engagement members (60s, Fig. 3) that are activatable (via 65, Fig. 3-4), each of the engagement members being arranged between the upper jaw member and the lower jaw member of an associated one of the gripper jaws (see Fig. 3-4), the engagement members being movable independently of the gripper jaws (see Fig. 3-4, the engagement members 60 are separate parts from the gripper jaws 75 and are therefore capable of moving independently of them; for instance when fastener 65 is not fully tightened, the members 60 can move relative to 75); and wherein the engagement (see Fig. 4, the engagement members 60 penetrate between the cables supported in each 75) such that the cables are acted upon from an outside by the gripper jaws and the engagement members in the closed position with one of the cables being clamped between the upper jaw members and the engagement members and another of the cables being clamped between the lower jaw members and the engagement members (see Fig. 3-4, the left 75 would clamp a cable between the upper jaw and surface 112 of the engagement member 60 and the right 75 would clamp another cable between the lower jaw and surface 112 of the other 60). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bozmoski.
Re. Cls. 7-9, Bozmoski disclose the wedge has two of the effective wedge surfaces (see 110 and 115) and a wedge angle between the wedge surfaces (see angle of 115 as it extends from 110, Fig. 3) but does not disclose the angle is between 30 and 90 degrees (Cl. 7), the wedge angle is between 45 and 70 degrees (Cl. 8) or the wedge angle is 60 degrees (Cl. 9).  Bozmoski does however disclose that the angle on the wedge portions (115) can be varied to provide greater or less force as required by the specific application (Paragraph 0023, Lines 4-6), thereby recognizing that the angle of surface 115 is a result effective variable.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bozmoski in view of Jines US 3171632 (hereinafter Jines).
Re. Cls. 16-17, Bozmoski discloses including two of the at least one engagement member each formed as a wedge (see 60s Fig. 3-4), the wedges facing each other and being movable in opposite directions transverse to the longitudinal axis between an open position and a closed position (see Fig. 3-4, members 60 slide relative to one another vertically at the angle created by 115), whereby the wedges are movable relative to each other in the longitudinal direction for creating an offset of the cable ends in the longitudinal direction (see Fig. 3-4, by adjusting the degree in which each 60 slides relative to one another, the spacing or offset between the cables would be varied).  Bozmoski does not disclose wherein the wedges have complementary slot-like recesses and projections between the recesses whereby the projections are inserted into the complementary recesses when the wedges are moved into the closed position of the wedges (Cl. 16) or a slot width of each of the recesses is larger than a width of the complementary protrusion (Cl. 17). Jines discloses an adjustable wedge structure (Fig. 1) which includes two members (10 and 12, Fig. 1) that slide along effective surfaces by adjusting a fastener (28, Fig. 1).  Re. Cl. 16-17, Jines discloses the wedges (see Fig. 3, recesses being between 44s and outside 44s in 10 and then recesses 46 in 12) and projections (see Fig. 3, 44s in 10 and surfaces of 12 outside of 46s in 12) between the recesses whereby the projections are inserted into the complementary recesses when the wedges are moved into the closed position of the wedges (see Fig. 3) and a slot width of each of the recesses is larger than a width of the complementary protrusion (see Fig. 3, by being complementary and sliding relative to one another the recesses must have a greater width than the protrusions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding surfaces (115) of Bozmoski to include the projections and slots of Jines since Jines states that such a modification maintains the wedges in proper relationship in use (Col. 2, Lines 52-53).  Such a modification would prevent any misalignment or unintended lateral sliding between the wedges.  
Allowable Subject Matter
Claims 4, 10-11, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-9, 12-14, 16-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
‘The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Bukovitz US 2015/0367500 and Hawkins US 3829825 disclose other known gripper units which have parts that move relative to one another to entrap cables within the unit that are particular pertinent to Applicant's invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632